Citation Nr: 0739304	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-34 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a September 28, 1983, rating decision that denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 2004, the Board remanded this case for additional 
development, and the case was then returned for further 
appellate review.  In March 2005, the Board denied the 
veteran's CUE claim.  This decision was appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a June 2007 Memorandum Decision, the CAVC vacated the 
March 2005 Board decision and remanded the veteran's claim 
for readjudication.  The CAVC determined that the March 2005 
decision was not supported by an adequate statement of its 
reasons and bases, and it specifically noted that the Board 
failed to acknowledge and discuss relevant evidence that 
appeared to be favorable to the veteran.    

In November 2004, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In September 1983, the RO denied service connection for 
PTSD because the PTSD diagnosis of record was provided by a 
Ph. D., not a psychiatrist.  The veteran was properly 
notified of that decision and of his appellate rights by 
letter in October 1983, and he did not appeal.  

2.  In denying the veteran's claim, the RO failed to consider 
evidence reflecting that a PTSD diagnosis was made by a VA 
clinical psychologist, who is professionally qualified to 
render a competent PTSD diagnosis; but for such error, the 
outcome of the decision would have been different.

3.  The veteran's claim for entitlement to service connection 
for PTSD was received by VA on June 1, 1983.


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1983 decision denying 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The September 1983 rating decision contains clear and 
unmistakable error in denying entitlement to service 
connection for PTSD.  38 C.F.R. §§ 3.303; 4.125, 4.126 
(1983); 38 C.F.R. § 3.105(a) (2007).

3.  The criteria for an effective date of June 1, 1983, for 
the grant of service connection for PTSD have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, in Board 
decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), 
or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 
(2002)).  As noted in Livesay, clear and unmistakable error 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions.  A claim based on clear 
and unmistakable error is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging clear and unmistakable error is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.

Nonetheless, the Board finds that, because the veteran has 
been notified of the laws and regulations governing CUE 
claims and reasons for the denial of the claim, and all 
relevant evidence has been associated with the record, any 
pre-VCAA duties to notify and assist have been met.  Hence, 
the claim is ready to be considered on the merits.  In any 
event, in light of the favorable decision for the veteran in 
this case, no further discussion of VCAA or the duties to 
notify and assist is necessary at this point.

Analysis

In a December 1975 rating decision, the veteran was denied 
service connection for a nervous condition because the 
veteran's claim was not shown by the evidence of record.  He 
was notified of this decision in December 1975, but he did 
not appeal.  That decision was therefore considered to be 
final.  

In June 1983, the veteran requested service connection for 
PTSD.  This claim was treated as a request to reopen his 
claim of entitlement to service connection for a nervous 
condition.  The RO reopened this claim and requested that the 
veteran furnish his dates of service and the dates of his 
claimed stressors.  The September 1983 rating decision notes 
that the veteran's military personnel records showed Vietnam 
service from September 1968 to October 1969.  The veteran was 
notified of this decision by letter in October 1983, and he 
did not appeal.  Therefore, the September 1983 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).  
The veteran is now alleging CUE in the September 1983 rating 
decision.

The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  In Russell v. Principi, 3 Vet. 
App. 310 (1992), the Court established a three-pronged test 
to determine whether CUE was present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id. at 313-14.  
The Court stated that CUE is a type of error in which 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.

According to the 1983 regulations, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 C.F.R. § 3.303(a) 
(1983).  If a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1983).  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1983).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (1983).

In the case at hand, the veteran's service personnel records 
reflect that he participated in nine combat operations.  This 
history is noted in the September 1983 rating decision, and 
thus the veteran's service-related combat experiences were 
accepted as verified stressors and are not currently at 
issue.  Rather, as noted above, the reason that the veteran's 
claim was ultimately denied in September 1983 was because the 
PTSD diagnosis of record was provided by a Ph. D. who was not 
a psychiatrist.  

The veteran believes that an error of fact occurred to the 
extent that VA erroneously concluded the June 22, 1983, PTSD 
diagnosis was not provided by a competent professional.  The 
veteran has stated that no law or regulation existing in 1983 
required a diagnosis of PTSD by an MD or a psychiatrist and 
that, even so, a June 30, 1983, medical record contains a 
confirmed diagnosis of PTSD that was signed by one 
psychiatrist, two clinical psychologists, one psychiatric 
nurse, and one psychiatric social worker.  

After reviewing all of the evidence that was of record at the 
time of the September 1983 rating decision, the Board finds 
clear and unmistakable error in the RO's determination that 
the June 22 examiner, Dr. M., was not competent to diagnose 
PTSD.  This error satisfies the first requirement of a CUE 
claim in that it does not appear that the correct facts, as 
they were known at the time, were before the adjudicator.  
The September 1983 rating decision suggests that the fact 
that Dr. M. is a Ph. D. does not render him qualified to 
diagnose PTSD.  However, the RO made no mention of the June 
30 diagnosis, which is significant in that it identifies Dr. 
M. as a "clinical psychologist."  Had this fact been known 
to the RO, it would not have dismissed Dr. M. as unqualified 
to render a mental health diagnosis, as clinical 
psychologists are professionally qualified to diagnose such 
disorders.  

This error of fact is not a mere disagreement in how much 
weight to give to Dr. M.'s diagnosis based on a perceived 
inadequacy in his professional expertise.  Rather, this error 
leads to a misrepresentation of Dr. M.'s competence to 
provide a medical diagnosis.  To elaborate, the Board notes 
that the September 1983 decision does not address the 
adequacy of Dr. M.'s opinion itself.  That is, it does not 
address whether the Dr. M.'s opinion is factually and 
analytically sufficient to justify a PTSD diagnosis in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (Third Edition, 1980) of the American 
Psychiatric Association (DSM-III).  Rather, the opinion 
itself was deemed invalid based on Dr. M.'s perceived lack of 
professional qualification to even render it when, in fact, 
other evidence that was on file at the time of the September 
1983 rating decision demonstrates Dr. M.'s professional 
competence.  In short, the fact that Dr. M. is a clinical 
psychologist signifies that he is professionally qualified to 
evaluate the veteran and offer a mental health diagnosis.  It 
appears that this fact was not before the RO in September 
1983.  Therefore, the Board believes that the first 
requirement of a CUE claim, that the correct facts as they 
were known at the time were not before the adjudicator, has 
been satisfied.

With respect to the second requirement of a CUE claim, the 
Board believes that the professional competence of a clinical 
psychologist to examine a patient and render a mental health 
diagnosis is undebatable. Therefore, the Board must next 
determine whether the outcome of the veteran's claim would 
have been manifestly different had Dr. M.'s competence to 
offer a PTSD diagnosis been known to the RO.  

When evaluating mental disorders, the 1983 regulations 
require that disabilities be diagnosed in accordance with the 
American Psychiatric Association Manual, 1968 Edition.  
38 C.F.R. § 4.126 (1983).  PTSD, however, was first 
recognized as a diagnosis in the Diagnostic and Statistical 
Manual of Mental Disorders (Third Edition, 1980) of the 
American Psychiatric Association (DSM-III).  According to 
VAOPGCPREC 10-95, VA is bound by regulatory references to 
obsolete editions of the Diagnostic and Statistical Manual 
for Mental Disorders until such time as the regulations are 
amended to revise those references.  However, under 45 Fed. 
Reg. 26, 326, 26,236-27 (1980), the notice adding a 
diagnostic code for PTSD to the rating schedule made clear 
that that the PTSD diagnostic code was added in order to 
conform with DSM-III.  This change, then, set out an 
exception to the general requirement that DSM-II be used when 
diagnosing mental disorders.  See VAOPGCPREC 26-97.  

The DSM-III diagnostic criteria for PTSD, which is classified 
under 309.89, are as follows:

A.  The person has experienced an event that is outside 
the range of usual human experience and that would be 
markedly distressing to almost anyone.

B.  The traumatic event is persistently reexperienced in 
at least one of the following ways: 
	(1) recurrent and intrusive distressing 
recollections of the event 
	(2) recurrent distressing dreams of the event
(3) sudden acting or feeling as if the traumatic 
event were recurring (includes a sense of reliving 
the experience, illusions, hallucinations, and 
dissociative [flashback] episodes, even those that 
occur upon awakening or when intoxicated
(4) intense psychological distress at exposure to 
events that symbolize or resemble an aspect of the 
traumatic event, including anniversaries of the 
trauma
	
C.  Persistent avoidance of stimuli associated with the 
trauma or numbing of general responsiveness (not present 
before the trauma), as indicated by at least three of 
the following:
	(1) efforts to avoid thoughts or feelings 
associated with the trauma
(2) efforts to avoid activities or situations that 
arouse recollections of the trauma
(3) inability to recall an important aspect of the 
trauma 
(4) markedly diminished interest in significant 
activities 
(5) feeling of detachment or estrangement from 
others
(6) restricted range of affect, e.g., unable to 
have loving feelings
(7) sense of a foreshortened future, e.g., does not 
expect to have a career, marriage, or children, or 
a long life

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by at least two 
of the following:
	(1) difficulty falling or staying asleep
        (2) irritability or outbursts of anger
        (3) difficulty concentrating
        (4) hypervigilance
        (5) exaggerated startle response
(6) physiologic reactivity upon exposure to events 
that symbolize or resemble an aspect of the 
traumatic event

E.  Duration of the disturbance (symptoms in B, C, and 
D) of at least one month.

While there is no single record in the case at hand that 
expressly lays out all of the diagnostic criteria for PTSD 
and states whether the veteran satisfies each of the 
pertinent criteria, it is clear from evaluating the VAMC 
records at issue that the June 1983 PTSD diagnosis was made 
in accordance with the DSM-III criteria.  The Board notes 
that the June 1983 records appear to have been prepared by 
Dr. M.  With respect to Criteria A, the June 1983 evaluation 
notes the veteran's heavy combat history as a Marine combat 
engineer in Vietnam.  It further mentions that the veteran 
reported having lost friends and suffering acute shell shock 
after heavy rocket attacks, and that the veteran experiences 
survivor's guilt.  No other source of trauma is discussed in 
this record.

In terms of Criteria B, the record from a June 1983 
Therapeutic Programming Board Meeting notes that the veteran 
experiences dissociative episodes.  Dissociative episodes are 
listed as one of the manifestations of the sudden acting or 
feeling as if the traumatic event were recurring.  The 
veteran also reported having nightmares.  

The June 1983 medical records also mention at least three of 
the symptoms listed under Criteria C.  The progress notes 
describe efforts to avoid thoughts or feelings associated 
with the trauma in that the veteran avoids thinking about 
Vietnam or talking about Vietnam with others, especially 
family members.  Second, it notes feeling of detachment or 
estrangement from others in that the veteran sees himself as 
a social loner, has reduced involvement with others, and 
feels that people are always taking advantage of him.  Third, 
the progress notes indicate a restricted range of affect, as 
the veteran's affect is described as "controlled" even when 
he was talking about violent behavior such as holding a 
pistol to his wife's head. 

At least two of the Criteria D symptoms are noted in the June 
1983 records as well.  These records note difficulty 
sleeping, irritability and outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  Addressing Criteria E, the veteran's symptoms 
appeared to have lasted more than one month.

Given the above, the Board believes that Dr. M.'s diagnosis 
of PTSD was made in consideration of the DSM-III 
requirements.  Therefore, the Board considers the second CUE 
requirement, that the error was undebatable and of the sort 
that would have manifestly changed the outcome had it not 
been made, has been satisfied.
 
The third requirement, that the determination of CUE be based 
on the record and law that existed at the time of the prior 
adjudication, is satisfied as well.  The Board notes that it 
evaluated the veteran's PTSD according to the DSM-III 
requirements, which were in effect at the time of the 
September 1983 rating decision, rather than in accordance 
with the later DSM-IV.  It is further noted that all of the 
evidence the Board has relied upon was of record at the time 
of the September 1983 denial.  

The Board therefore concludes that the RO's September 1983 
rating decision denying service connection for PTSD was 
clearly and unmistakably erroneous.  The correct facts as 
they were known at the time of this decision were not before 
the adjudicator, as it had been erroneously determined that 
the clinical psychologist who had diagnosed the veteran's 
PTSD in accordance with DSM-III criteria was not qualified to 
render such an opinion and leading the RO to conclude that no 
competent diagnosis of PTSD was of record.  Therefore, clear 
and unmistakable error having been found, the veteran is 
awarded an effective date of June 1, 1983, for his PTSD.


ORDER

Based on a finding of CUE in September 1983 rating decision, 
an effective date of June 1, 1983, for the award of service 
connection for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


